      Case: 1:17-md-02804 Doc #: 3392 Filed: 07/23/20 1 of 1. PageID #: 496729

                                       Case No. 19-4097/19-4099

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                               ORDER

In re: NATIONAL PRESCRIPTION OPIATE LITIGATION

------------------------------

ALBANY COUNTY, NY, Negotiation Class's Class Representatives; CO-LEAD
NEGOTIATION CLASS COUNSEL; CO-NEGOTIATION CLASS COUNSEL

        Plaintiffs Appellees [19-4097 and 19-4099]

CITY OF NORTH ROYALTON, OH; CITY OF EAST CLEVELAND, OH; CITY OF
MAYFIELD HEIGHTS, OH; CITY OF LYNDHURST OH; CITY OF HURON, OH; CITY OF
WICKLIFFE, OH

        Plaintiffs Appellants [19-4099]

v.

MCKESSON CORPORATION; CARDINAL HEALTH, INC.; AMERISOURCEBERGEN
DRUG CORPORATION; PRESCRIPTION SUPPLY, INC.; DISCOUNT DRUG MART, INC.;
WALMART, INC.; WALGREEN COMPANY; WALGREEN EASTERN CO., INC.; CVS
PHARMACY, INC.; CVS INDIANA, LLC; CVS RX SERVICES, INC.; RITE AID OF
MARYLAND, INC., dba Rite Aid of Mid-Atlantic Customer Support Center

        Defendants Appellants [19-4097]



     Upon consideration, the motions to file amicus briefs, filed by Lawyers for Civil Justice in

19-4097, and by Certain Opt-Out Entities within the State of Texas in 19-4097 and 19-4099 are

GRANTED.




                                                   ENTERED BY ORDER OF THE COURT
                                                   Deborah S. Hunt, Clerk


Issued: July 22, 2020
                                                   ___________________________________
